Citation Nr: 0104069	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to helpless child benefits on behalf of the 
appellant's son, on the basis of permanent incapacity for 
self-support before attaining the age of 18.  

3.  Entitlement to a permanent and total rating for service-
connected Post-Traumatic Stress Disorder (PTSD) and anxiety 
disorder.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In September 1996, the RO granted an increased rating from 50 
percent to 100 percent for the veteran's service-connected 
PTSD.  The veteran was informed of this decision via 
correspondence dated October 9, 1996.  A timely notice of 
disagreement was filed and the RO produced a statement of the 
case dated September 8, 1997.  By a decision dated September 
8, 1997, the RO again determined that the veteran was not 
permanently and totally disabled due to his service-connected 
PTSD/anxiety disorder.  The veteran was informed of the 
September 1997 rating decision via correspondence dated 
September 16, 1997.  

On November 25, 1997, the veteran submitted VA Form 9, which 
included argument pertaining to the issue of the permanency 
of the service-connected PTSD/anxiety disorder.  The RO 
determined that the VA Form 9 which was received at the RO in 
November 1997 was not a timely substantive appeal for the 
September 1996 rating decision.  The RO issued the veteran a 
statement of the case regarding the timeliness of the appeal 
of the September 1996 rating decision in March 1999.  The 
veteran did not perfect this appeal.  The Board finds, 
however, that the VA Form 9 which was received in November 
1997 acts a timely filed notice of disagreement with the 
September 1997 rating decision which denied the permanent and 
total rating for the PTSD/anxiety disorder.  Thus the issue 
is currently before the Board.  

In September 1997, the RO also determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran was informed of this decision via 
correspondence dated September 16, 1997.  A notice of 
disagreement was submitted in November 1997 and a statement 
of the case was mailed in February 1998.  In August 1998, the 
veteran submitted a substantive appeal for his hearing loss 
claim.  Entitlement to service connection for hearing loss 
was originally denied by the RO in November 1970.  There is 
no evidence in the claims files, however, demonstrating that 
the veteran was provided notice of the November 1970 rating 
decision.  

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302 (2000).  In the current case, as the veteran 
was not provided written notice of the November 1970 rating 
decision, it never became final.  Thus the claim of 
entitlement to service connection for hearing loss should 
have been adjudicated on a de novo basis in September 1997.  

In August 1999, the RO determined that the veteran's son 
[redacted], who was born on November [redacted], 1980, was not 
permanently incapacitated for self-support prior to the age 
of 18.  The veteran has perfected an appeal with this 
determination.  

In August 1981, the veteran submitted a statement wherein he 
states he would like to be re-evaluated for "possibly an eye 
condition."  In February 1990, the veteran submitted another 
statement requesting that his claim be reopened for 
disabilities resulting from exposure to herbicides including 
eye problems and rashes.  A September 1994 rating decision 
included a rating for diplopia of the left eye, but this 
determination was in conjunction with a claim for nonservice-
connected pension.  In September 1997, the RO denied service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  The RO has never made a determination as to 
entitlement to service connection for eye problems nor has it 
made a determination as to entitlement to service connection 
for a rash claimed as secondary to exposure to herbicides.  
These issues have been neither procedurally prepared nor 
certified for appellate review and are referred to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).   

The veteran was scheduled to appear for a personal hearing 
before member of the Board on October 25, 2000.  The veteran 
failed to report for the scheduled hearing.  The Board finds 
that he has abandoned his request for a Board hearing.  

REMAND

The veteran has claimed entitlement to service connection for 
hearing loss.  He alleges that the hearing loss is due to 
noise exposure from firing weapons during combat.  The Board 
notes the veteran was awarded the Combat Action Ribbon, which 
demonstrates the veteran's participation in combat.  A VA 
audiological evaluation was conducted in October 1996 which 
showed the veteran had hearing loss for VA purposes at that 
time.  The October 1996 examination report did not include an 
opinion as to the etiology of the hearing loss.  

There has been a significant change in the law during the 
pendency of these appeals.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The assistance to be provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim provided that there is competent 
evidence of a current disability, an indication that the 
disability or symptoms may be associated with the claimant's 
active military service and the record does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, there is 
competent evidence of current hearing loss for VA purposes.  
There is also evidence that the hearing loss may be 
associated with active duty based on the veteran's 
allegations of symptomatology he experienced and the fact 
that he was a combat veteran, which would indicate exposure 
to acoustic trauma in service.  As noted above, no opinion as 
to the etiology of the hearing loss has been obtained.  The 
Board finds that the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 requires the veteran 
to be afforded a VA examination to determine the extent and 
etiology of any hearing loss found on examination.  

The veteran has claimed entitlement to helpless child 
benefits on behalf of his son, [redacted], on the basis of 
permanent incapacity for self-support before attaining the 
age of 18.  The last supplemental statement of the case 
pertaining to this claim was issued in January 2000.  In June 
2000, the veteran submitted a statement in support of this 
claim.  Included with this statement was a letter from R. 
Weisbart, M.D. dated in May 2000 wherein the doctor provides 
an opinion that due to periodic fever syndrome of the 
hyperimmunoglobulin D type, the veteran's son had been 
"completely disabled" from the time of infancy until the 
age of 18.  The May 2000 letter includes pertinent evidence 
pertaining to the helpless child claim.  This evidence was 
not considered by the RO, nor has it been included in a 
supplemental statement of the case.  The veteran has not 
waived such consideration.  The case is, therefore, being 
remanded for consideration of the newly submitted evidence 
and the issuance of a supplemental statement of the case.  38 
C.F.R. §§ 19.31, 20.1304 (2000).

As reported in the Introduction, the Board has found that the 
veteran has submitted a timely notice of disagreement with 
the September 1997 rating decision which denied the permanent 
and total rating for the PTSD/anxiety disorder.  A statement 
of the case has not been issued for this claim.  When there 
has been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. At 408-10 (1995).  

According the issues on appeal are remanded for the following 
actions:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for hearing loss, 
PTSD/anxiety or any records pertinent to 
the helpless child claim.  After securing 
any necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should arrange for 
examinations of the veteran to determine 
the etiology of any current hearing loss.  
The examiner must review the claims files 
including this remand prior to completion 
of the examination report.  Any further 
indicated special studies should be 
accomplished.  The examiners should be 
requested to express an opinion as to 
whether it is at least as likely as not 
that any hearing loss found on 
examination is related to noise exposure 
or any other injury or disease in 
service.  Any opinions should be 
accompanied by a complete rationale.

4.  The RO must prepare and send the 
veteran and his representative a 
statement of the case on the issue of 
entitlement to a permanent and total 
rating for service-connected PTSD and 
anxiety disorder.  Notification should be 
included advising the veteran of the need 
to file a substantive appeal within the 
requisite period of time if he wishes 
appellate review. 

5.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issues 
of service connection for bilateral 
hearing loss on a de novo basis, 
entitlement to helpless child benefits on 
behalf of the appellant's son, [redacted], on 
the basis of permanent incapacity for 
self-support before attaining the age of 
18 and, if the veteran files a timely 
substantive appeal, entitlement to a 
permanent and total rating for service-
connected PTSD and anxiety disorder.  

If any benefit requested for which an appeal has been 
perfected remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case that 
includes all evidence received since the last supplemental 
statement of the case.  The veteran and his representative 
should then be given the opportunity to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


